Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri, a la cual se unió la Juez Asociada Señora Rodríguez Rodríguez.
En el caso de autos, la mayoría del Tribunal reconoce una causa de acción en daños y perjuicios a los padres de una menor contra el Estado Libre Asociado. Ello porque un *822funcionario del Departamento de la Familia procedió a remover a la menor del hogar de los padres luego de recibir una confidencia de que los padres maltrataban gravemente a la menor, quien estaba embarazada e iba a ser obligada por éstos a someterse a un aborto. La justificación de la mayoría para la referida causa de acción es que el funcio-nario aludido actuó sin corroborar antes que en efecto hu-biese ocurrido el maltrato denunciado mediante la confidencia.
Debo disentir del dictamen referido porque la mayoría del Tribunal ignora varios elementos esenciales al emitirlo. Veamos.
Nótese, en primer lugar, que la aludida remoción de la menor ocurrió mediante una orden judicial. No se trata de una mera acción del funcionario estatal, sino de una me-dida tomada por éste con el aval de un tribunal. En se-gundo lugar, el funcionario estatal en cuestión actuó al am-paro de una ley que requería a tales funcionarios tomar medidas urgentes cuando tenían conocimiento o sospechas de que un menor estaba en riesgo de ser maltratado. (1) El funcionario, pues, no actuó por mero capricho sino en fiel cumplimiento de un claro deber legal.
En tercer lugar, en este caso la confidencia sobre un supuesto maltrato creó una situación de emergencia que exigía que se le diera prioridad a la protección del menor. El bienestar de éste se hubiese puesto en grave peligro si el funcionario estatal hubiese dedicado sus primeros esfuer-zos a corroborar si en efecto la menor era maltratada o no, en lugar de proceder a procurar de inmediato la protección de la menor. Enfrentado el funcionario estatal correspon-diente con una confidencia creíble de grave maltrato de un menor, éste tenía que moverse antes de todo a proteger al menor, como se hizo aquí. No podía el funcionario estatal *823esperar a verificar si existía el maltrato denunciado, por-que ello hubiese significado el grave riesgo de exponer al menor a mayores daños.
Las tres circunstancias enumeradas en los párrafos an-teriores evidencian claramente que las medidas tomadas por el funcionario estatal para la referida remoción de la menor del caso de autos no podían implicar negligencia alguna. La mayoría del Tribunal ni las menciona en su inusitada e irreflexiva determinación de que por dicha re-moción puede incoarse aquí una acción de daños y perjui-cios contra el Estado Libre Asociado de Puerto Rico. No puede demandarse al Estado porque un funcionario suyo actúe conforme a un claro deber legal y siguiendo precisa-mente el procedimiento que dispone el propio ordena-miento jurídico para tal situación, sobre todo cuando la propia ley que rige al funcionario en cuestión le concede total inmunidad con respecto a la conducta desplegada por éste en cumplimiento de lo ordenado por ley. Resolver que aun en estas circunstancias puede proceder una acción de daños y perjuicios contra el propio Estado es un yerro ca-rente de toda lógica jurídica.
La postura referida de la mayoría del Tribunal en el caso de autos es incompatible con el claro esquema de la reciente Ley para el Bienestar y la Protección Integral de la Niñez, Ley Núm. 177 de 1 de agosto de 2003 (8 L.P.R.A. sec. 444 et seq.), que es la que rige el asunto ante nos actualmente. Dicha ley, como la ley anterior que sustituyó, establece varias medidas singulares para proteger a los menores cuando existe la sospecha de que está en riesgo su integridad física, emocional o moral, tales como: (a) la cus-todia de emergencia, mediante la cual se le ordena a toda una serie de funcionarios estatales a ejercer una custodia de emergencia en determinadas situaciones, sin tener que obtener autorización judicial para ello, y sin el consenti-miento de los padres del menor, 8 L.P.R.A. sec. 446b; (b) entrevista exclusiva al menor, sin una orden judicial y sin *824la notificación previa a los padres o encargados de éste, 8 L.P.R.A. sec. 446c; (c) sanciones penales, al configurarse como delito menos grave el que una persona sospeche que un menor es víctima de maltrato y no lo informe a las au-toridades correspondientes, 8 L.P.R.A. secs. 446 y 450a.
De particular interés, en lo que aquí nos concierne, son las disposiciones de la referida ley, similares a las de la ley anterior, relativas al procedimiento judicial. En esencia, se establece una jurisdicción para casos de emergencia me-diante la cual, a solicitud de funcionarios del Departa-mento de la Familia, cualquier juez del Tribunal Primera Instancia puede tomar cualquier determinación que consi-dere más adecuada para el mejor interés del menor, aun sin que se haya notificado a los padres o encargados del menor y aunque la orden del juez sea para privar provisio-nalmente a los padres o encargados del menor de la custo-dia que ejercen sobre éste. La propia ley establece que en tales casos el tribunal celebrará procedimientos posteriores para la ratificación de la custodia y para la consideración ordinaria de todo lo relacionado con ésta. 8 L.P.R.A. secs. 447f y 447k.
La ley vigente ahora, como la anterior, provee precisa-mente para lo ocurrido en el caso de autos, cuando inicial-mente un juez ordenó la remoción de la menor del hogar de los padres provisionalmente, pero en el procedimiento judicial posterior de ratificación de custodia, ésta se devolvió a sus padres. Lo acontecido aquí respondió exactamente a lo previsto en ley, por lo que es sencillamente incompren-sible que la mayoría del Tribunal disponga enrevesada-mente que por haber actuado el funcionario estatal en cuestión precisamente conforme a la ley, el Estado puede estar sujeto a responder en daños y perjuicios.
La errada decisión de la mayoría le impone, además, una enorme dificultad al Departamento de la Familia en situaciones como las del caso de autos, que sólo puede en-torpecer innecesariamente las arduas labores que éste *825tiene encomendadas. Y así este Foro, en lugar de ayudar a solventar los graves males sociales que afligen al país, se convierte en parte de los problemas, por sus insólitas y desgraciadas decisiones.
Por todo ello, yo disiento.

 Véanse los Arts. 4, 8 y 35 de la anterior Ley para el Amparo de Menores en el Siglo XXI, Ley Núm. 342 de 10 de diciembre de 1999 (8 L.P.R.A. secs. 441a, 441e y 443 (ed. 2001)), que estaba vigente cuando ocurrieron los hechos del caso de autos.